Title: General Orders, 5 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown, May 5th 1777.
Bethlehem.Easton.


His Excellency the Commander in Chief directs, that the strictest attention, and obedience, be paid throughout the Army, to the following resolutions of the Hon’ble the Continental Congress—viz.
Resolved. That there be one Physician and Surgeon General, for each seperate Army, who shall be subject to the controul of the Director General, and Deputy Director General, of the District wherein he acts—That his duty shall be to superintend the regimental surgeons and their Mates, and to see

that they do their duty; to hear all complaints against the said regimental Surgeons and Mates, and make report of them to the Director General, or in his absence to the Deputy Director General, or in their absence from the said Army to the commanding Officer thereof; that they may be brought to trial by Court Martial for misbehaviour; to receive from the Director General, or the Deputy Director General, a suitable number of large strong tents, beds, bedding, medicines and hospital stores, for such sick and wounded persons, as cannot be removed to the General Hospital with safety, or may be rendered fit for duty, in a few days; and shall also see that the sick and wounded, while under his care, are properly attended and dressed, and conveyed, when able, to the General Hospital, for which last purpose, he shall be supplied by the Director General, or Deputy Director, with a proper number of convenient waggons and drivers—That whenever any regimental Surgeon, or Mate, shall be absent from his regiment without leave from the said Surgeon General, or the Commander in Chief of the Army, where his duty lies, the said Surgeon General shall have power to remove such Surgeon, or Mate, and forthwith appoint another in his stead.
The Honorable the Congress having been pleased to appoint Doctor William Shippen Junr “Director General of all the Military Hospitals erected and to be erected for the Armies of the United States” Doctor Walter Jones and Doctor Benjamin Rush, Physicians and Surgeons General of the Hospital, and Doctor John Cochran Physician and Surgeon General of the Army in the middle department—They are to be obeyed and respected as such.
